UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 99-4052
RONALD LEE COUCH, JR., a/k/a D,
a/k/a Diablo,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                            (CR-98-99)

                      Submitted: May 31, 2001

                       Decided: July 2, 2001

   Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James O. Broccoletti, ZOBY & BROCCOLETTI, P.C., Norfolk, Vir-
ginia, for Appellant. Helen F. Fahey, United States Attorney, Kevin
M. Comstock, Assistant United States Attorney, Ali T. Sprinkle,
Third-Year Law Student, Norfolk, Virginia, for Appellee.
2                       UNITED STATES v. COUCH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   A jury convicted Ronald Lee Couch, Jr., of several drug trafficking
crimes, different counts of possessing, carrying, and using firearms
and ammunition during and in relation to a drug trafficking crime,
two counts of maintaining a place for the purpose of distributing or
using controlled substances, and being a felon in possession of a fire-
arm. Couch appeals, alleging errors at trial and sentencing. We affirm.

   Couch argues there was insufficient evidence presented at trial to
prove he carried ammunition and firearms on January 31, 1998. When
a motion for judgment of acquittal is based on insufficiency of the
evidence, "‘[t]he verdict of [the] jury must be sustained if there is sub-
stantial evidence, taking the view most favorable to the Government,
to support it.’" United States v. Ruhe, 191 F.3d 376, 388 (4th Cir.
1999) (alteration in original) (quoting Glasser v. United States, 315
U.S. 60, 80 (1942)).

   At trial, the testimony revealed Couch’s co-conspirators helped
him move from his Portsmouth, Virginia, residence to the Suffolk,
Virginia, residence on January 31, 1998. Due to a shooting episode
on February 1, 1998, both residences were searched, and the items
taken from both residences and later produced or testified to at trial
were sufficient to establish that Couch, with assistance from co-
conspirators, moved or carried firearms from one residence to another
on January 31, 1998. Because the firearms were carried "in relation
to" Couch’s maintaining both residences as a place for distribution or
use of controlled substances, see United States v. Mitchell, 104 F.3d
649, 654 (4th Cir. 1997), the evidence was sufficient to convict Couch
of the offense charged in Count 10 of the indictment.

   Couch next asserts the evidence was insufficient to convict him of
discharging and carrying firearms on February 1, 1998 in relation to
                        UNITED STATES v. COUCH                          3
a drug trafficking offense. A firearm is carried "in relation to" a drug
trafficking offense if it has "‘some purpose or effect with respect to
the drug trafficking crime’ and if its presence was not ‘the result of
accident or coincidence.’" Id. (quoting Smith v. United States, 508
U.S. 223, 238 (1993)). Couch carried and discharged his firearm on
February 1, 1998, for the purpose of protecting himself from an "ex-
rival." (J.A. 108.) Evidence established he was heavily involved in
drug trafficking, there were various controlled substances in his house
on that day, and the jury reasonably concluded he was maintaining the
residence to distribute or use controlled substances. Accordingly,
there was substantial evidence to support the jury’s conviction. See
Glasser, 315 U.S. at 80.

   Couch asserts the district court erred in sentencing him to consecu-
tive terms of imprisonment on two separate convictions of using or
carrying a firearm in relation to a drug trafficking offense, in violation
of 18 U.S.C.A. § 924(c) (West 2000). Because Couch failed to raise
this issue at sentencing, we review for plain error. See United States
v. Olano, 507 U.S. 725, 731-32 (1993). The jury convicted Couch of
carrying a firearm in relation to a drug trafficking crime on January
31, 1998, and convicted him of using and carrying a firearm in rela-
tion to a drug trafficking crime on February 1, 1998. Because multiple
consecutive sentences are appropriate in cases of multiple offenses,
see United States v. Camps, 32 F.3d 102, 107 (4th Cir. 1994), it was
not plain error for the district court to impose consecutive sentences.

   Couch claims there was insufficient evidence to show he construc-
tively possessed the Cobray PM-11 firearm located in a gun case in
the Chevrolet Blazer parked in his Suffolk residence driveway. The
evidence showed Couch drove the Blazer on January 31, 1998, han-
dled firearms while inside the vehicle, and parked it in the driveway
of the home he was maintaining to distribute or use controlled sub-
stances, all during the period he believed he was under siege by rival
drug dealers. Accordingly, viewing the evidence in the light most
favorable to the Government, we find a jury could reasonably con-
clude that Couch constructively possessed the Cobray PM-11 during
or in relation to a drug trafficking crime. See United States v. Romer,
148 F.3d 359, 364 (4th Cir. 1998); see also Muscarello v. United
States, 524 U.S. 125, 126-27 (1998) (concluding that one carries a
4                       UNITED STATES v. COUCH
firearm within the meaning of 18 U.S.C. § 924(c)(1) if he carries the
firearm anywhere inside a vehicle).

   Couch also asserts there was insufficient evidence to support his
conviction of maintaining a drug house at the Suffolk residence. From
the extent of drugs and drug paraphernalia found at the residence, a
jury could easily infer that Couch knew about the drugs, that he had
dominion over the house, and that Couch intended to use the property
to distribute drugs. See United States v. Clavis, 956 F.2d 1079, 1090-
93 (11th Cir. 1992); see also United States v. Onick, 889 F.2d 1425,
1431 (5th Cir. 1989). Thus, the evidence was sufficient to support the
conviction. Couch also maintains that the district court erred in admit-
ting two Government exhibits. This Court reviews a district court’s
exclusion or admission of evidence for abuse of discretion. See
United States v. Russell, 971 F.2d 1098, 1104 (4th Cir. 1992). We
conclude Couch utterly fails to establish any abuse of discretion in
admitting these exhibits.

   Lastly, Couch contends his sentences on Counts One and Five of
the indictment violate Apprendi v. New Jersey, 530 U.S. 466 (2000).
Count One alleged that Couch conspired to (1) possess with intent to
distribute 1000 grams or more of methamphetamine; (2) distribute
1000 grams or more of methamphetamine; (3) distribute 100 kilo-
grams or more or marihuana; (4) possess with intent to distribute 100
kilograms of marihuana; (5) possess with intent to distribute a detect-
able amount of cocaine; and (6) possess with intent to distribute a
detectable amount of cocaine. Count Five charged Couch with pos-
sessing with intent to distribute approximately 700 grams of metham-
phetamine. In instructing the jury as to Count One, the district court
did not mention the specific drug quantities, but did give the jury a
copy of the indictment and informed the jury that it must first deter-
mine whether the "conspiracy existed as charged." (Supp. J.A. 19,
74.) The district court’s instructions to the jury as to Count Five spe-
cifically stated that in order for it to find Couch guilty of Count Five,
the Government must prove beyond a reasonable doubt that Couch
"possessed approximately 700 grams of methamphetamine, a con-
trolled substance[.]" (Supp. J.A. 24.) Couch failed to object to either
jury instruction at trial. Couch was convicted of both counts and
received concurrent sentences of 292 months each on Counts One and
Five. His guideline range was 292-365 months.
                        UNITED STATES v. COUCH                           5
   Apprendi held that "[o]ther than the fact of a prior conviction, any
fact that increases the penalty for a crime beyond the prescribed statu-
tory maximum must be submitted to a jury, and proved beyond a rea-
sonable doubt." Id. at 490. Count Five charged drug quantity in the
indictment and the district court properly instructed the jury that the
Government must prove beyond a reasonable doubt that Couch pos-
sessed approximately 700 grams of methamphetamine. As a result,
we find no Apprendi error with respect to Count Five. As to Count
One, we assume, without deciding, that the district court could have
imposed only 240 months on Count One under Apprendi and 21
U.S.C.A. § 841(b)(1)(C) (West 1999 & Supp. 2000) because the dis-
trict court failed specifically to instruct the jury that it must find drug
quantity beyond a reasonable doubt. See United States v. White, 238
F.3d 537, 542 (4th Cir. 2001). Thus, we assume that the sentence
imposed by the district court was erroneous; moreover, "[w]e further
assume, without deciding, that the error is plain." Id. Under U.S. Sen-
tencing Guidelines Manual § 5G1.2(d) (1998), the district court was
obligated to impose consecutive sentences on Couch’s various con-
victions until it reached the "total punishment," or 292 months. White,
238 F.3d at 542-43. Therefore, under White and § 5G1.2(d), Couch
cannot show that his 292-month concurrent sentences were "longer
than that to which he would otherwise be subject." Id. at 542. As a
result, Couch "has not shown that the error affected his substantial
rights," because he has not shown that his total sentence exceeded that
acknowledged by the facts found by the jury. Id.

  We therefore affirm Couch’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the Court and argument
would not aid the decisional process.

                                                             AFFIRMED